Citation Nr: 1200086	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  06-02 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hypertension as secondary to service connected post-traumatic headaches.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1983 to November 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2004 rating decision of the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied the Veteran's claim for service connection for hypertension as secondary to any other service connected disability.

The Board remanded the instant claim in September 2008 and in May 2010.

In March 1997, the Veteran filed a claim for service connection for "asbestos exposure."  Since this claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ) and remains pending at the RO, it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The evidence of record establishes that the Veteran developed hypertension as a result of his service connected post-traumatic headaches.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for the establishment of service connection for hypertension as secondary to service connected post-traumatic headaches have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011), 3.310 (2006, 2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Given the Board's favorable disposition of the Veteran's claim for service connection for hypertension, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities such as cardio-vascular renal disease, including hypertension, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection is provided for a disability, which is proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310.  The Court of Appeals for Veterans Claims has held that service connection can be granted under 38 C.F.R. § 3.310 for a disability that is aggravated by a service connected disability and that compensation can be paid for any additional impairment resulting from the service connected disorder. Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, and the new regulation requires that the aggravation be supported by medical evidence created prior to the claimed aggravation.  71 Fed. Reg. 52,744 -52,747 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(a)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Hypertension Claim

The Veteran claims that his current hypertension was caused or aggravated by his service connected post-traumatic headaches.

An October 1983 service entrance examination was negative for any relevant abnormalities and the Veteran's blood pressure was measured to be 112/72.  The Veteran denied high or low blood pressure in an accompanying Report of Medical History (RMH).

In December 1995, blood pressure readings taken during the administration of intravenous liodcaine ranged between 121/83 to 142/84.  Such readings taken in November 1996 ranged between 114/63 and 121/69.

Blood pressure readings taken in April 1997 during the administration of intravenous liodcaine for myosfascial pain syndrome ranged between 119/64 and 132/67.  A November 1997 service discharge examination was negative for any relevant abnormalities and the Veteran's blood pressure was measured to be 125/80.  Although the Veteran denied high or low blood pressure in a November 1997 RMH, he did report that his headaches caused pressure in his chest and a pounding heart.

A March 1998 VA neurologic examination reflected the Veteran's reports of twice weekly headaches for the past six years.  Diagnoses of mixed headaches, post traumatic cephalgia and migraines headaches were made following an examination.

A July 2003 VA treatment note indicated that the Veteran's blood pressure was 138/98 and had been slightly elevated on at least one occasion in an outside examination.  The Veteran will be treated for possible hypertension and was prescribed Felodipine.  In addition, he was to monitor his blood pressure outside of VA.

An October 2003 VA treatment note indicated that the Veteran had kept a record of his blood pressure outside of VA, which was measured to be 132/90, 128/92, 124/90, 126/88, 124/86, 120/84, 120/90 and 130/82.  The Veteran reported that the first and only time he had a headache while taking these measurements was the day of the 120/84 reading and occurred after two to four days of normal readings.  He reported no problems with Felodipine.  There was no headache on examination and his blood pressure was normal, 140/83.  An assessment of hypertension that was under marginal control was made.  The Felodipine prescription was increased and the Veteran was to monitor his headaches when he was having uncontrolled hypertension.

A December 2008 VA hypertension examination noted that the Veteran was diagnosed with hypertension due to headaches in 2002.  Although hypertension prescription medication had temporarily helped his headaches, he stopped taking this medication in 2003 due to its gastrointestinal side-effects.  His blood pressure measured between 140-150/90-110.  Hospitalizations related to hypertension, hypertensive cardiovascular disease and strokes were denied.  Blood pressure was measured to be 161/111, 142/110 and 170/112 on the day of the examination and three day blood pressure readings ranged between 140/90 and 148/96.  An accompanying chest X-ray revealed a normal heart size without evidence of cardiac failure.  Following this examination and a review of the Veteran's claims file, a diagnosis of hypertension was made.  The examiner opined that the Veteran's blood pressure was normal during service except for several marginal readings which occurred while he was in pain or ill, and "which would be expected."   There was no pattern of elevated blood pressure during service nor was he diagnosed or treated for hypertension during service.  The Veteran's current hypertension cannot be said to be associated with any service connected condition as his headaches, which began during service, did not cause hypertension during service.  It was "possible" that pain associated with headaches "could" aggravated hypertension, however, there was no documented evidence that this was the case.  For example, the Veteran had elevated blood pressure during this examination and was sent to the emergency room for treatment but did not have a headache.

A December 2008 VA emergency room note reflected the Veteran's denial of headaches.  His blood pressure was measured to be 140/83.  An assessment of hypertension was made and he was admitted for further monitoring.  He was discharged after approximately three days of monitoring.

 A December 2008 VA treatment note indicated that the Veteran's hypertension was better controlled on Lisinopril.

In a January 2010 statement, the Veteran wrote that he was suffering from a headache on the day of the December 2008 VA examination.  He was seeking service connection on a secondary basis only.

A June 2010 opinion from Dr. F. P., the Veteran's treating private orthopedist, noted that it was "within a reasonable certainty" that the Veteran's headaches raised his blood pressure.  It was a well known fact that pain, in general, can raise blood pressure.  Serial monthly readings of the Veteran's blood pressure, including some recorded during headaches and some not, revealed that his blood pressure was higher with headaches.  Specifically, his diastolic pressure was in the low to mid 90s when he had a headache but below 90 when he does not.  His blood pressure will need to be monitored and managed for his entire life as it was probable that his headaches will continue.

A November 2010 VA examiner noted the Veteran's history of elevated blood pressure readings in 1997 and that he was placed on medication for hypertension in 2003.  A history of heart disease, stroke or hypertensive renal disease was denied.  Blood pressure was measured to be 159/81, 169/83 and 159/79.  Physical examination was negative for congestive heart failure or pulmonary hypertension.  Following this examination and a review of the Veteran's claims file, a diagnosis of hypertension was made.  The examiner opined that the Veteran's headaches were not the cause of his hypertension nor where they the cause of a worsening of hypertension.  "Old" records revealed blood pressure elevations in 1995 and 1997 while undergoing intravenous lidocaine therapy for neck pain and occipital headaches but there was no persistent elevation of blood pressure noted or regular medications used to treat hypertension.  His blood pressure readings were consistently noted to be high after 2003 when he was on regular antihypertensive medications.  There was no clear relation of post-traumatic headaches to his claims of elevated blood pressure readings as blood pressure was noted to be consistently higher after 2003 but no other sufficient evidence documented in "old" charts.

Analysis

The Veteran has a current disability as he has been diagnosed with hypertension and his systolic pressure has been measured to be more than 140.  See VBA Training Letter (TL) 00-07 (July 17, 2000).  In order for this current disability to be recognized as service connected, there must be a link between this condition and the Veteran's service connected post-traumatic headaches.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310; Shedden and Hickson, supra.  Direct service connection has not been alleged.

A December 2008 VA examiner opined that it was "possible" that pain associated with headaches "could" aggravate hypertension but noted that the Veteran's blood pressure was normal during service except for several marginal readings which occurred while he was in pain or ill.  However, this opinion is speculative and was not stated to the degree of certainty required to support a claim of service connection.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).  This opinion is therefore being afforded little, if any, probative weight.  

A November 2010 VA examiner found that the Veteran's headaches were not the cause of his hypertension nor did they worsen his hypertension.  In contrast, the June 2010 private opinion from Dr. F. P. noted that it was "within a reasonable certainty" that the Veteran's headaches raised his blood pressure and opined that pain generally raised blood pressure.

These opinions were both accompanied by a complete rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  While Dr. F. P. did not specifically indicate a review of the Veteran's claims file, he had treated the Veteran since at least September 2002 and was aware of his clinical history.  See Gardin v. Shinseki, 613 F.3d 1374 (Fed. Cir. 2010) (observing that in accordance with Nieves-Rodriguez, the Board is prohibited from discounting a private physician's report merely because the opining physician did not review the Veteran's medical service record).   In addition, the Board notes that the November 2011 VA examiner did not address the October 2003 VA treatment note indicated that the Veteran had elevated blood pressure readings with headaches after several days of "normal" readings.

On balance, the evidence is at least in equipoise.  Resolving all doubt in the Veteran's favor, the Board finds that the criteria for service connection for hypertension as secondary to service connection post-traumatic headaches have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal is granted.


ORDER

Entitlement to service connection for hypertension as secondary to service connection post-traumatic headaches is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


